 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    No. 2:16-CV-0517-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    F. CUSTINO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) plaintiff’s motions for an extension of time to

19   file responses to defendants’ motions for summary judgment and to stay discovery (Docs. 86 and

20   89); and (2) defendants’ motion to stay discovery (Doc. 83). Plaintiff’s motion for a temporary

21   restraining order (Doc. 85) will be addressed separately.

22                  Good cause appearing therefor, plaintiff’s motions for an extension of time are

23   granted. Plaintiff’s oppositions to defendants’ motions for summary judgment and to stay

24   discovery, filed as a single pleading on January 2, 2019 (Doc. 90), are deemed timely.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Defendants seek an order staying discovery pending resolution of their motion for

 2   summary judgment based on failure to exhaust administrative remedies. Good cause appearing

 3   therefor, the request is granted. Discovery is stayed pending resolution of defendants’ motion for

 4   summary judgment.

 5                  IT IS SO ORDERED.

 6

 7

 8   Dated: January 9, 2019
                                                          ____________________________________
 9                                                        DENNIS M. COTA
10                                                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
